DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims, in the submission dated 12/21/20, are acknowledged and accepted.
Response to Arguments
Applicant's arguments filed 12/21/20 have been fully considered but they are not persuasive. Applicants argue that the prior art cited does not teach, or reasonably suggest, that “the elastic member being compressed between the bracket and the attached member, at least a part of the elastic member being arranged between the attachment part and the bracket.”  Applicants additionally argue that the rubber bush of Inoue is “not compressed between the bracket 64 and the body panel 60 or the floor side member 62.”  In regards to Sakatani, Applicants argue that “neither the first elastic member 15 nor the second elastic member 16 of Sakatani is compressed between any bracket and the ‘rear support.’”  
The Examiner respectfully disagrees.  Inoue discloses an elastic member (66, rubber bush is elastic) whose end close to the attached member (62, body floor side member) is in direct contact with the attached member (66, rubber bush is in direct contact with the body floor side member 62), the elastic member located between the bracket (64, bracket) and the attached member (the rubber bush is located between the bracket 64 and the body floor side member 62) at least a part of the elastic member 
However, Inoue does not explicitly disclose that the elastic member is held in a compressed state.  Inoue and Sakatani are related as supporting devices.  Sakatani discloses (e.g. figure 6) a support wherein an elastic member (15/16, first and second elastic member) is held in a compressed state (The vibrating unit 17 is considered to be the driving apparatus and the rear support is considered to be the attached member.  The elastic members are compressed between the vibrating unit and the rear support via screws 20) [0110-0111].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the elastic member of Inoue, as taught by Sakatani, in order to allow for a different connection that provides a resilient, yet flexible, attachment between the elements with the elastic member in a compressed state.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As such, the prior art of record teaches the instant invention as currently claimed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (JP 2009/0158267) in view of Sakatani (US 2012/0050860) (both of record).
Consider claim 1, Inoue discloses (e.g. figure 3) an attachment structure of a driving apparatus, the structure comprising:	
an attachment part that is provided in the driving apparatus (60, vehicle body panel);
a bracket (64, bracket) that is erected on an attached member (62, body floor side member); and 
an elastic member (66, rubber bush is elastic) whose end close to the attached member (62, body floor side member) is in direct contact with the attached member (66, rubber bush is in direct contact with the body floor side member 62), the elastic member located between the bracket (64, bracket) and the attached member (the rubber bush is located between the bracket 64 and the body floor side member 62) at least a part of the elastic member being arranged between the attachment part and the bracket (the elastic portion is arranged between the body panel 60 and the bracket 64) [abstract].

Consider claim 2, Inoue discloses (e.g. figure 3) an attachment structure of a driving apparatus, wherein the elastic member fastens the attachment part and a side of the bracket, the side being opposite to a side of the bracket that is in contact with the attached member (see figure 3, the rubber bush 66 fastens the vehicle body 60 and bracket 64) [abstract].
Allowable Subject Matter
Claims 3-14 are allowed.
Claim 3 is allowable over the prior art of record for at least the reason that even though the prior art discloses an attachment structure of a driving apparatus, the structure comprising an attachment part that is provided in the driving apparatus; a bracket that is erected on an attached member; and an elastic member whose end close to the attached member is in contact with the attached member, at least a part of  the prior art fails to teach, or reasonably suggest, that the elastic member is formed in a substantially rod shape, and penetrates through the attachment part and the bracket to fasten the attachment part and the bracket, and the end of the elastic member, which is close to the attached member, extends toward the attached member to be in contact with the attached member, in combination with the other limitations of claim 3.
	Claims 4-11 are dependent on claim 3 and are allowable over the prior art of record for at least the same reasons as claim 3.
	Claim 12 is allowable over the prior art of record for at least the reason that even though the prior art discloses an attachment structure of a driving apparatus, the structure comprising an attachment part that is provided in the driving apparatus; a bracket that is erected on an attached member; and an elastic member whose end close to the attached member is in contact with the attached member, at least a part of the elastic member being arranged between the attachment part and the bracket,  the prior art fails to teach, or reasonably suggest, a pressing part that is inserted into the elastic member to press the elastic member toward the attachment part, in combination with the other limitations of claim 12.  
	Claims 13-14 are dependent on claim 12 and are allowable over the prior art of record for at least the same reasons as claim 12.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199.  The examiner can normally be reached on 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872